May 14, 2004


Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
112 East Pecan Street, Suite 800
San Antonio, TX 78205-1578
Mr. Richard V. Secord
Yanta & Mata
16010 University Oak, Ste. 104
San Antonio, TX 78249-4013

RE:   Case Number:  02-0300
      Court of Appeals Number:  13-00-00686-CV
      Trial Court Number:  C-1971-99-D

Style:      RAMIRO GARZA AND J&R VALLEY OILFIELD SERVICES, INC.
      v.
      INES GONZALEZ GARCIA

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above-referenced cause.  Justice Jefferson not sitting.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |